TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00566-CR


Thomas Redden, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. D-1-DC-05-205224, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record in this cause was due to be filed on November 27, 2006.  The
court reporter did not respond to the notice that the record is overdue.
The court reporter for the 299th District Court, Mr. Leon Justice, is ordered to tender
the reporter's record for filing in this cause no later than April 20, 2007.  This order will be
withdrawn if, no later than March 30, 2007, Mr. Justice advises the court in writing that the
reporter's record has not been requested or that arrangements for payment have not been made. 
It is ordered March 15, 2007.

Before Justices Patterson, Pemberton and Waldrop
Do Not Publish